On Motion for Rehearing.

Garrigues, C. J.
(1) It is assumed in the argument on rehearing that the opinion gives the company a perpetual franchise. Also, that, as a condition precedent to terminating the license, the city would have to relinquish its right to regulate rates. Neither assumption is correct, and the opinion does not so hold. The opinion does not give the company a franchise, perpetual or otherwise.
(2) Regarding the power of the majority of a quorum of the court handing down an opinion, the Supreme Court of the United States, in United States of America v. United States Steel Co., 251 U. S. 417, 40 Sup. Ct. 293, 64 L. Ed., on the same day exercised like power by handing down an opinion only concurred in by a majority of a quorum of the court. The full bench consisted of nine judges, two were absent, seven were present constituting a quorum. Of the seven, three dissented and four concurred in the opinion.

Rehearing Denied.

*519Decided March 1, A. D. 1920.
Rehearing denied June 7, A. D. 1920.
As to the first proposition Mr. Justice Allen and Mr. Justice Denison do not participate.